UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 11, 2012 CompuCredit Holdings Corporation (Exact name of registrant as specified in its charter) Georgia000-5371758-2336689 (State or other jurisdiction of incorporation)(Commission File Number)(I.R.S. Employer Identification No.) Five Concourse Parkway, Suite 400, Atlanta, Georgia 30328 (Address of principal executive offices) Registrant’s telephone number, including area code:770-828-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The Company held its Annual Meeting of Shareholders on May 11, 2012.Proxies for the meeting were solicited pursuant to Section 14(a) of the Securities Exchange Act of 1934, and there was no solicitation in opposition to the Board’s solicitation.The only matter acted upon at the meeting was a proposal to elect five directors for terms expiring at the 2013 Annual Meeting of Shareholders.The proposal was approved by the shareholders pursuant to the voting results set forth below. Nominee For Withheld
